MEMORANDUM **
This case concerns whether an employer, Tri-County Drilling, Inc., properly paid to employee benefit plans benefits due under agreements pertaining to its work as a sub contractor on the Domenigoni Valley *500Reservoir Project. The district court, in a thorough and well-reasoned opinion, determined that Tri-County’s payments were not proper and granted summary judgment in favor of American Benefit Plan Administrators, Inc. Tri-County appeals. The dispute centers around the meaning of the agreements, particularly the Project Labor Agreement.
We have carefully reviewed the record and considered the briefs and argument of counsel and find no issue of material fact nor reversible error by the district court. Accordingly, we affirm essentially for the reasons given by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.